--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
EXHIBIT 10.2
Magnetek, Inc.
Fiscal Year 2010 Incentive Stock Compensation Plan


GENERAL
As a member of Magnetek’s Management Team, you are eligible to participate in
the Magnetek 2010 Incentive Stock Compensation Plan (2010 MISCP).  The 2010
MISCP is designed to provide a short-term incentive goal.  As a result, we will
concentrate leadership attention on achievement of fiscal year 2010 planned
adjusted EBITDA, an operating measure derived from planned earnings before
interest, taxes, depreciation and amortization (EBITDA), a commonly used cash
flow metric.
 
The 2010 MISCP is awarded as an “Incentive Stock Document,” “Incentive Bonus
Document” and/or an “Incentive Stock Unit Document” as defined under Magnetek’s
Second Amended and Restated 2004 Stock Incentive Plan (the “Restated 2004
Plan”), but is specifically granted subject to stockholder approval of the
amendment to the Restated 2004 Plan adding Magnetek shares under the Restated
2004 Plan.  Accordingly, this 2010 MISCP is subject to all of the limitations,
terms and conditions of the Restated 2004 Plan Stock, including type of award,
class of recipient and share limitations.


PARTICIPATION IN THE 2010 MISCP
Participation in the 2010 MISCP is limited to those management employees as
recommended and approved by the Chief Executive Officer of Magnetek.  Employees
already eligible for sales incentive compensation and/or other incentive
compensation programs will not be eligible to participate in the MISCP.


DETAILS


Eligibility
You must be on active pay status as of the date on which the 2010 MISCP shares
are granted in order to receive any 2010 MISCP incentive stock award.  To be
eligible to receive any 2010 MISCP award, you must maintain full satisfactory
and acceptable performance standards (including, without limitation, compliance
with Magnetek’s policies and procedures) at all times prior to the 2010 MISCP
Award Grant Date.


2010 MISCP Award
Your 2010 MISCP award will be based upon the Company’s 2010 audited adjusted
EBITDA financial results.  The planned adjusted EBITDA for fiscal year 2010 is
set forth in the attached Exhibit A.  If actual adjusted EBITDA falls below this
amount, there will be no MISCP award granted for the year.  If actual adjusted
EBITDA is equal to the planned amount, then you will be entitled to 50% of your
Target MISCP participation percentage.  For every additional $1,000,000 of
actual adjusted EBITDA above plan, you will receive an additional 10% of your
Target percentage up to 100% of your Target.  All actual MISCP awards for fiscal
year 2010 will be made in the form of Shares of Magnetek’s common stock, with
immediate vesting, and the number of Shares will be determined by dividing your
calculated 2010 MISCP actual award dollar value by the closing price of
Magnetek’s common stock on the day prior to the approval of the 2010 MISCP
incentive stock award calculation by the Company’s Board of Directors.


Target
Target is the percent of your base salary (as of as of the last day of fiscal
year 2010) on which the incentive stock award will be calculated.  The target is
based on your designated 2010 MISCP level.


Adjusted EBITDA
Adjusted EBITDA is defined as the Company’s reported operating profit plus
non-cash expenses of depreciation, pension expense, stock compensation expense
and MISCP provisions recorded during fiscal year 2010.


Re-employment from Termination or Layoff
When an employee is re-employed from termination or layoff, eligibility for the
incentive stock award will be subject to the terms agreed upon at the time of
the employee’s re-employment.


Military, Medical or Personal Leave of Absence
An employee who is on an approved Military, Medical or Personal Leave of
Absence, either the first or last scheduled day of a fiscal year, will be
eligible for the incentive stock award if that employee has otherwise met the
eligibility requirements.  The incentive stock award will be prorated for the
time actually worked during the fiscal year, unless the military duty falls
under USERRA guidelines.  In that case, if an employee returns to work from
USERRA duty, the incentive stock award is not prorated for time served on
approved military leave.


Disclaimer
Subject to any limitations in the Restated 2004 Plan if approved by the
stockholders, the Board of Directors reserves the right to change or modify this
2010 MISCP at any time.




Approved for Fiscal Year 2010:


 
/s/ Peter M. McCormick
 
September 4, 2009
Peter M. McCormick
 
Date
Magnetek, Inc. President & Chief Executive Officer
   






--------------------------------------------------------------------------------

--------------------------------------------------------------------------------